  Case 3:18-cv-02101-X Document 70 Filed 12/02/20        Page 1 of 8 PageID 535



                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION


  DOMINIQUE ALEXANDER,                     §
                                           §
         Plaintiff,                        §
                                           §
  v.                                       §
                                           §   Civil Action No. 3:18-CV-02101-X
  DAVID BROWN; POLICE OFFICER              §
  DOES 1–5; and CITY OF DALLAS             §
  TEXAS,                                   §
                                           §
         Defendants.                       §



                      MEMORANDUM ORDER AND OPINION

       Plaintiff Dominique Alexander alleges that he was falsely arrested by Dallas

Police officers, at the direction of Police Chief David Brown, in retaliation for

organizing protests criticizing the Dallas Police. Alexander sued Chief Brown, five

unnamed police officers, and the City of Dallas under 42 U.S.C. § 1983, alleging

violations of his First, Fourth, and Fifth Amendment rights as well as a failure by

Chief Brown and the City to properly train and supervise the officers. Brown and the

City jointly moved for summary judgment [Doc. No. 58]. Alexander did not respond

to this motion, even though the Court granted extensions of time to respond [Doc. No.

62, 64] and ordered him to show cause for the lack of a response [Doc. No. 68]. The

motion is ripe. For the reasons outlined in this order, the Court GRANTS the motion

for summary judgment.
  Case 3:18-cv-02101-X Document 70 Filed 12/02/20         Page 2 of 8 PageID 536



                                I. Factual Background

      Alexander is a “Black Lives Matter” organizer, whose organization planned the

July 2016 march in downtown Dallas where a sniper killed five police officers and

wounded several more.         Alexander organized more public demonstrations in the

weeks after the shooting, including a sit-in at a Dallas City Council Meeting and

another march through downtown Dallas. Alexander contacted Chief Brown about

the possibility of holding a private meeting to discuss police reform. Chief Brown

accepted on the condition that Alexander relocate the downtown marches to locations

“more tactically advantageous to officer safety.” 1 Alexander refused to relocate the

march.

      Alexander later attended the City Council Meeting sit-in, acted in a manner

that prompted his removal by the sergeant-at-arms, and was escorted out of the

building by City security officers. Once outside, Alexander encountered two Dallas

Police officers who were dispatched to City Hall in response the disturbance. The

officers checked Alexander’s identification and learned that he had an outstanding

arrest warrant in Collin County and nine outstanding traffic-related Dallas Police

Department arrest warrants. The officers arrested Alexander. Alexander was held

in Dallas County custody overnight and released the next morning after satisfying

the Collin County warrant. Alexander then sued five unnamed “John Doe” officers,

Chief Brown, and the City of Dallas under section 1983 for violations of his First,




      1   Doc. No. 59 at 9.
   Case 3:18-cv-02101-X Document 70 Filed 12/02/20                      Page 3 of 8 PageID 537



Fourth, and Fourteenth Amendment rights and a failure by Chief Brown and the City

to properly train and supervise the officers.

                                          II. Legal Standards

       Summary judgment is appropriate only if, viewing the evidence in the light

most favorable to the non-moving party, “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” 2 “A fact is material if it ‘might affect the outcome of the suit’” and “[a] factual

dispute is genuine ‘if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.’” 3 Courts “resolve factual controversies in favor of the

nonmoving party, but only where there is an actual controversy, that is, when both

parties have submitted evidence of contradictory facts.” 4 Thus, “the nonmoving party

cannot defeat summary judgment with conclusory allegations, unsubstantiated

assertions, or only a scintilla of evidence.” 5 A party asserting that a fact cannot be

genuinely disputed may support its assertion by showing that the materials cited do

not establish the presence of a genuine dispute, or that an adverse party cannot

produce admissible evidence to support the fact. 6

       But qualified immunity affects that typical process. The purpose of qualified

immunity is to protect government officials from suit and liability for civil damages



       2   FED. R. CIV. P. 56(a).
       3  Thomas v. Tregre, 913 F.3d 458, 462 (5th Cir. 2019) (alteration in original) (citing Anderson
v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).
       4   Antoine v. First Student, Inc., 713 F.3d 824, 830 (5th Cir. 2013).
       5   Hathaway v. Bazany, 507 F.3d 312, 319 (5th Cir. 2007) (quotation marks omitted).
       6   FED. R. CIV. P. 56(c)(1)(B).
   Case 3:18-cv-02101-X Document 70 Filed 12/02/20                       Page 4 of 8 PageID 538



“insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” 7                      Thus

qualified immunity “alters the usual summary judgment burden of proof.” 8 Courts

continue to draw all factual controversies in favor of the nonmovant, but once a

government official asserts the defense of qualified immunity, the burden shifts to

the plaintiff to show that the defense is not available. 9 A plaintiff seeking to defeat

qualified immunity must show genuine disputes of material fact about (1) whether

the official violated a statutory or constitutional right, and (2) whether the right was

clearly established at the time of the challenged conduct. 10

      The First Amendment prohibits government retaliation against protected

speech, the Fourth Amendment protects against unreasonable seizures (including

arrests), and the Fourteenth Amendment’s due process clause prevents unequal

treatment by state actors based on viewpoint. Thus, the Court must determine

whether, viewing the summary judgment evidence in the light most favorable to

Alexander, the individual defendants violated Alexander’s constitutional rights to be

free from retaliation, unreasonable seizure, and unequal treatment, and whether the

defendants’ actions were objectively unreasonable in light of clearly established law

at the time of the conduct in question. 11 This is a high hurdle because qualified




      7   Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).
      8   Brown v. Callahan, 623 F.3d 249, 253 (5th Cir. 2010).
      9   Kovacic v. Villarreal, 628 F.3d 209, 211 (5th Cir. 2010).
      10   Cass v. City of Abilene, 814 F.3d 721, 728 (5th Cir. 2016).
      11   Kingsley v. Hendrickson, 576 U.S. 389, 391–92 (2015).
   Case 3:18-cv-02101-X Document 70 Filed 12/02/20             Page 5 of 8 PageID 539



immunity protects “all but the plainly incompetent or those who knowingly violate

the law.” 12

                                          III. Application

                    A. First, Fourth, and Fourteenth Amendment Claims

       Alexander mainly accuses Chief Brown of violating his Fourth, First, and

Fourteenth Amendment rights by ordering the defendant officers to falsely arrest him

specifically because he held opposing views on police reform and expressed those

views in public. Here, Chief Brown argues that there is no evidence that he ordered,

commanded, directed, suggested, or otherwise participated in or caused Alexander’s

arrest. By neglecting to respond to this contention, Alexander failed to establish a

genuine dispute of material fact on whether Chief Brown violated his constitutional

rights or clearly established law. Therefore, Chief Brown is entitled to qualified

immunity from these alleged but unsupported constitutional violations. Accordingly,

the Court grants summary judgment to Chief Brown on these claims.

                                B. Failure to Train and Supervise

       Alexander also sued Chief Brown under section 1983 for failure to properly

train and supervise the officer defendants. To maintain a failure to train or supervise

claim against a supervisory official who was not personally involved in the alleged

wrongdoing, the plaintiff must show that: “(1) the [official] failed to train or supervise

the officers involved; (2) there is a causal connection between the alleged failure to

supervise or train and the alleged violation of the plaintiff’s rights; and (3) the failure



       12   Malley v. Briggs, 475 U.S. 335, 341 (1986).
   Case 3:18-cv-02101-X Document 70 Filed 12/02/20                         Page 6 of 8 PageID 540



to train or supervise constituted deliberate indifference to the plaintiff’s

constitutional rights.” 13

         Here, Chief Brown argues that there is no evidence to establish any specific

deficiencies in the officers’ training or supervision that caused the alleged violations

of Alexander’s constitutional rights. Alexander did not respond and thereby failed to

establish a genuine dispute of material fact that a causally related deficient training

or supervision existed. The Court grants summary judgment to Chief Brown on this

claim.

                                            D. Entity Liability

         As a municipality, the City of Dallas can only be liable under section 1983

where the “the action that is alleged to be unconstitutional implements or executes a

policy statement, ordinance, regulation, or decision officially adopted and

promulgated by that body’s officers.” 14 An “official policy” is:


         1. A policy statement, ordinance, regulation, or decision that is officially
         adopted and promulgated by the municipality’s lawmaking officers or by
         an official to whom the lawmakers have delegated policy-making
         authority; or
         2. A persistent, widespread practice of city officials or employees, which,
         although not authorized by officially adopted and promulgated policy, is
         so common and well settled as to constitute a custom that fairly
         represents municipal policy. Actual or constructive knowledge of such
         custom must be attributable to the governing body of the municipality




          Burge v. St. Tammany Parish, 336 F.3d 363, 370 (5th Cir. 2003) (citing City of Canton v.
         13

Harris, 489 U.S. 378, 388 (1989)).
         14   Monell v. Dep’t of Soc. Servs. of N.Y., 436 U.S. 658, 690 (1978).
   Case 3:18-cv-02101-X Document 70 Filed 12/02/20                     Page 7 of 8 PageID 541



      or to an official to whom that body had delegated policy-making
      authority. 15
When relying on prior unconstitutional incidents to show a widespread practice, the

incidents “must have occurred for so long or so frequently that the course of conduct

warrants the attribution to the governing body of knowledge that the objectionable

conduct is the expected, accepted practice of city employees.” 16

      Here, the City argues that it is entitled to summary judgment because there is

no evidence of an official policy that may have caused the alleged violation of rights

or failure to train. Alexander failed to respond and therefore failed to establish a

genuine dispute of material fact that a causally related policy existed. Therefore, the

Court grants summary judgment to the City of Dallas on this claim.

                                          IV. Conclusion

      For the foregoing reasons, the Court GRANTS Chief Brown and the City’s

joint motion for summary judgment and DISMISSES WITH PREJUDICE

Alexander’s claims against them. The only remaining aspect of this case is the

unnamed officers Alexander pled as John Does. The Court will allow Alexander

fourteen days to replead his complaint and name the John Doe officers. Otherwise

the remainder of this case will be dismissed for want of prosecution.




      15   Bennett v. City of Slidell, 735 F.2d 861, 862 (5th Cir. 1984) (en banc) (per curiam).
      16   Peterson v. City of Fort Worth, 588 F.3d 838, 850 (5th Cir. 2009).
  Case 3:18-cv-02101-X Document 70 Filed 12/02/20   Page 8 of 8 PageID 542



IT IS SO ORDERED this 2nd day of December, 2020.




                                        BRANTLEY STARR
                                        UNITED STATES DISTRICT JUDGE
